Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on July 12, 2022. Claims 1-5, 7-16 and 21-24 are currently pending. 

Claim Rejections - 35 USC § 103
In view of the amendment filed on 7/12/2022 canceling claims 17 and 19-20 the 103 rejections made against the claims in the office action of 4/14/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-16 and 21-25 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claimed elements, the combination of a set of low voltage electrodes and an uncoated portion being positioned on a lead body such that a first angle is formed between a first line passing through the first low voltage electrode and the second low voltage electrode and a second line passing through the first low voltage electrode and the uncoated portion, wherein the first line corresponds to the central axis of the distal portion of the lead body, and a second angle is formed between the first line and a third line passing through the second low voltage electrode and the uncoated portion, wherein the first angle is within a range from thirty degrees to sixty degrees, and wherein the second angle is within a range from thirty degrees to sixty degrees, and wherein the medical electrical lead is configured to enable the medical device to: sense a first electrogram according to a first vector including the first low voltage electrode and the second low voltage electrode, wherein the first electrogram provides a first angular perspective of a directional cardiac depolarization of a heart of a patient; and sense a second electrogram according to a second vector including the first low voltage electrode and the uncoated portion, wherein the second electrogram provides a second angular perspective of the directional cardiac depolarization of the heart of the patient, respectively in combination with the other claim limitations. The prior art including US 2016/0121106 to Marshall and US 2016/0158567 to Marshall et al. (both previously cited) teaches sensing vectors using an implantable lead and further disclose leads having an undulating configuration with defibrillation electrodes positioned on the curvilinear portion such that the high voltage electrode is laterally offset from a central axis of a distal portion of the lead body but do not teach or reasonably suggests a set of low voltage electrodes and an uncoated portion being positioned on a lead body such that a first angle is formed between a first line passing through the first low voltage electrode and the second low voltage electrode and a second line passing through the first low voltage electrode and the uncoated portion, wherein the first line corresponds to the central axis of the distal portion of the lead body, and a second angle is formed between the first line and a third line passing through the second low voltage electrode and the uncoated portion, wherein the first angle is within a range from thirty degrees to sixty degrees, and wherein the second angle is within a range from thirty degrees to sixty degrees, and wherein the medical electrical lead is configured to enable the medical device to: sense a first electrogram according to a first vector including the first low voltage electrode and the second low voltage electrode, wherein the first electrogram provides a first angular perspective of a directional cardiac depolarization of a heart of a patient; and sense a second electrogram according to a second vector including the first low voltage electrode and the uncoated portion, wherein the second electrogram provides a second angular perspective of the directional cardiac depolarization of the heart of the patient.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the rejections have been withdrawn in view of the claim amendments canceling claims 17 and 19-20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792